Name: Commission Regulation (EEC) No 1844/92 of 6 July 1992 derogating from Regulation (EEC) No 3810/91 as regards the period of validity of STM licences for trade in beef and veal with Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/36 Official Journal of the European Communities 7. 7. 92 COMMISSION REGULATION (EEC) No 1844/92 of 6 July 1992 derogating from Regulation (EEC) No 3810/91 as regards the period of validity of STM licences for trade in beef and veal with Portugal licences issued on 5 June should be again extended and that of licences issued on 12 June should be extended by two weeks ; Whereas, in order to avoid any legal vacuum, this Regula ­ tion should be applicable with effect form 30 June 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM) ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 7 of Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 (3), provides the STM licences are to be void for 18 days from the actual date of issue ; Whereas, as a result of exceptional circumstances which have disturbed trade between Portugal and the other Member States, the period of validity of licences issued on 5 June 1992 was, by Commission Regulation (EEC) No 1681 /92 of 29 June 1992, derogating from Regulation (EEC) No 3810/91 (4) as regards the period of validity of export licences, extended by one week ; whereas since the circumstances in question persist the period of validity of HAS ADOPTED THIS REGULATION : Article 1 1 . For STM licences issued on 5 June 1992 the exten ­ sion of their period of validity that was laid down by Article 1 of Regulation (EEC) No 1681 /92 is raised to three weeks. 2. For STM licences issued on 12 June 1992 the period of validity is extended by two weeks. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 30 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10. 1988 , p. 7. (3) OJ No L 357, 28 . 12. 1991 , p. 53 . (4) OJ No L 176, 30 . 6. 1992, p. 20.